              Case 6:16-bk-08005-KSJ            Doc 42      Filed 03/09/20       Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

In re:                                                         Case No. 6:16-bk-08005-KSJ
         JACK PAUL OLSEN
         BONNIE STEWART OLSEN
                 Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Laurie K. Weatherford, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2016.

         2) The plan was confirmed on 07/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was Completed on 12/16/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,596.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .



UST Form 101-13-FR-S (9/1/2009)
               Case 6:16-bk-08005-KSJ           Doc 42       Filed 03/09/20         Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor             $12,511.00
           Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $12,511.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,690.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $563.41
    Other                                                                  $1,450.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,703.41

Attorney fees paid and disclosed by debtor:                       $0.00


Scheduled Creditors:
Creditor                                          Claim        Claim           Claim      Principal    Int.
Name                                  Class     Scheduled     Asserted        Allowed       Paid       Paid
AMEX DSNB                         Unsecured      23,172.00           NA             NA          0.00     0.00
BUREAUS INVEST MENT GROUP PO Unsecured            1,556.18      1,620.10       1,620.10        31.37     0.00
CAPIT AL ONE BANK (USA), N.A.     Unsecured       1,620.10      1,508.56       1,508.56        29.21     0.00
DSNB MACYS                        Unsecured         446.00           NA             NA          0.00     0.00
DSNB MACYS                        Unsecured         288.00           NA             NA          0.00     0.00
FIFT H T HIRD BANK                Secured         9,262.00      6,877.55           0.00     5,978.88     0.00
FIRST ST EP GROUP, LLC            Unsecured       1,854.69           NA             NA          0.00     0.00
MBA LAW OFFICES/CAPIO             Unsecured         686.00           NA             NA          0.00     0.00
MIDLAND CREDIT MANAGEMENT , Unsecured                  NA       3,546.49       3,546.49        68.68     0.00
NORT H AMERCN                     Unsecured          99.00           NA             NA          0.00     0.00
NORT H AMERCN                     Unsecured          99.00           NA             NA          0.00     0.00
NORT H AMERCN                     Unsecured          99.00           NA             NA          0.00     0.00
NORT H SHORE AT LAKE HOA, INC. Unsecured          1,200.00      4,561.84       4,561.84        88.34     0.00
NORT HLAND GROUP                  Unsecured         288.97           NA             NA          0.00     0.00
PORT FOLIO RECOVERY ASS           Unsecured       7,133.00           NA             NA          0.00     0.00
PORT FOLIO RECOVERY ASS           Unsecured       1,146.00           NA             NA          0.00     0.00
PORT FOLIO RECOVERY ASSOCIAT E Unsecured          1,645.00      1,645.10       1,645.10        31.86     0.00
QUANT UM3 GROUP, LLC              Unsecured            NA         686.70         686.70        13.30     0.00
SELECT PORT FOLIO SERVICING, IN Secured         186,608.00    185,790.38            NA          0.00     0.00
SOCIAL SECURIT Y ADMINIST RAT IO Priority           825.00           NA             NA          0.00     0.00
ST AT E FARM BANK, FSB            Unsecured      26,592.00     28,875.53      28,875.53       559.17     0.00
T HE BUREAUS INC                  Unsecured       1,610.00           NA             NA          0.00     0.00
VERANDAH'S &#064; LAKE HART C Secured             8,544.73           NA             NA          0.00     0.00
VT , INC. AS T RUST EE OF WORLD O Unsecured            NA         350.00         350.00         6.78     0.00




UST Form 101-13-FR-S (9/1/2009)
             Case 6:16-bk-08005-KSJ             Doc 42      Filed 03/09/20       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                 Claim          Principal           Interest
                                                              Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00               $0.00
       Mortgage Arrearage                                       $0.00             $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00         $5,978.88               $0.00
       All Other Secured                                        $0.00             $0.00               $0.00
 TOTAL SECURED:                                                 $0.00         $5,978.88               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                             $0.00              $0.00              $0.00
         Domestic Support Ongoing                               $0.00              $0.00              $0.00
         All Other Priority                                     $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $42,794.32            $828.71               $0.00

Disbursements:

         Expenses of Administration                              $5,703.41
         Disbursements to Creditors                              $6,807.59

TOTAL DISBURSEMENTS :                                                                        $12,511.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 03/09/2020
                                               By: /s/ Laurie K. Weatherford
                                                                        Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
